UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForMarch10, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: ﻿ ﻿ ﻿ Amec Foster Wheeler plc (the 'Company') 10 March 2015 Notification of transactions by an executive director and other persons discharging managerial responsibilities ('PDMRs') Pursuant to our obligations under Disclosure Rule 3.1.4(R), we hereby advise that we were notified on 9 March 2015 of the following exercise of options under the Sharesave Plan, and the automatic vesting of share awards that were granted as replacement awards under the Foster Wheeler AG Omnibus Plan ('Omnibus Plan'). Director/PDMR Plan name Number of options exercised / shares vested net of withholding Option exercise / vesting date Option price / share price on vesting Samir Brikho Roberto Penno Gary Nedelka Sharesave Omnibus Plan Omnibus Plan 9 March 2015 8 March 2015 8 March 2015 674p 912p 912p Following the above transactions, their share interests in the Company are as follows: Samir Brikho holds 1,896,017 ordinary shares, which represents 0.49 per cent of the voting rights in the Company. He also has an interest in 631,659 Restricted Shares in the Performance Share Plan, 1,032 shares under the Sharesave Plan and 35,777 vested but unexercised options (including dividend equivalents) with an eighteen month exercise period from vesting. Roberto Penno holds 26,798 ordinary shares (13,331 of which are held as American Depository Receipts), which represents 0.01 per cent of the voting rights in the Company. He also has an interest in 95,321 restricted shares granted as replacement awards under the Omnibus Plan. Gary Nedelka holds 25,265 ordinary shares (17,330 of which are held as American Depository Receipts), which represents 0.01 per cent of the voting rights in the Company. He also has an interest in 96,159 restricted shares granted as replacement awards under the Omnibus Plan. Kim Hand Senior Assistant Company Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:10March2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
